--------------------------------------------------------------------------------



Exhibit 10.11
 
AMENDMENTS TO INDEPENDENT CONTRACTOR AND STOCK OPTION
AGREEMENTS AND RELEASES OF CLAIMS


WHEREAS, magicJack Vocaltec Ltd. and all of its direct and indirect subsidiaries
(collectively, the “Company”) and Gerald T. Vento (“Vento”) entered into an
Independent Contractor Agreement dated as of March 9, 2017 (the “Independent
Contractor Agreement”) and magicJack Vocaltec Ltd. and Vento entered into a
Stock Option Agreement dated as of April 2, 2013 (the “Option Agreement”);


WHEREAS, the parties desire to amend the Independent Contractor Agreement and
the Option Agreement (together, the “Agreements”), and to release and waive
claims against each other, as set forth in this amendment to the Agreements
(“Amendment”),


NOW, THEREFORE, the parties hereto agree as follows:


1.          All capitalized terms in this Amendment not otherwise defined herein
have the meanings defined in the Agreements.
 
2.          In consideration of the Company’s release of claims against Vento as
set forth herein, the Stock Option Agreement is hereby amended to authorize
Vento to surrender the entire Option without payment by the Company, and Vento
hereby surrenders the entire Option to purchase 722,782 Covered Shares without
any payment by the Company.
 
3.          The first sentence of Section 3 of the Independent Contractor
Agreement is hereby amended to read as follows:
 
“The Contractor shall commence providing services on the Effective Date and
shall continue until December 26, 2017, unless terminated prior to such date by
either party in accordance with this Section 3 (the “Term”), but may be
terminated sooner by Contractor upon thirty (30) days’ advance written notice or
by the Company immediately for Cause or upon thirty (30) days’ advance notice
other than for Cause, provided that, the provisions below shall apply in the
event of a termination of this Agreement.”
 
4.          Release by Vento.  Vento agrees that by executing this Amendment he
does hereby, for himself, his heirs, executors, administrators, representatives,
successors and assigns, release and forever discharge the Company and its
attorneys, present and former employees, agents, present and former officers,
directors, parents, subsidiaries, divisions, and all affiliated or related
companies, predecessors, successors, assigns or representatives, and all persons
acting for, by, through, under or in concert with any of them (collectively,
“Released Parties”), of and from any and all claims, demands, causes of action,
suits, debts, accounts, claims for attorney’s fees, interest, expenses and
costs, damages, judgments, and executions of any nature whatsoever (“Claims”),
which Vento, his heirs, executors, administrators, representatives, successors,
or assigns, had or now has, from the beginning of time to the date hereof,
against the Company and the Released Parties, whether known or unknown, whether
based in contract (including without limitation the Independent Contractor
Agreement) or tort, or on Title VII of the Civil Rights Act, the Americans With
Disabilities Act, the Family Medical Leave Act, or any other federal or state
statute, common law, rule or regulation.  Vento acknowledges that by signing
this Amendment, Vento is waiving his rights to bring any claim of any sort (a)
arising in the past or in the future from or related to the Option Agreement,
and (b) arising from the beginning of time to the date hereof related to his
employment or termination of employment with the Company, his service on the
Board of Directors of the Company (“Board”) or his performing Consulting
Services.  Notwithstanding the foregoing, the Company acknowledges and agrees
that the foregoing release does not apply to any of the Company’s obligations to
indemnify Vento under any agreement or applicable laws or to Vento’s rights with
respect to any equity interests in magicJack Vocaltec Ltd. other than rights
granted in the Option Agreement, which are waived by this Amendment.
 

--------------------------------------------------------------------------------

5.          Release by the Company.  The Company agrees that by executing this
Amendment it hereby, for itself, its subsidiaries and each of their successors
and assigns, releases and forever discharges Vento and his representatives of
and from any and all Claims arising from any acts or omissions of Vento that
were actually known to the Company’s Chief Executive Officer, Executive Vice
President of Finance or Board on or before June 18, 2017, that the Company had
or now has, from the beginning of time to the date hereof.
 
6.          This Amendment, and the amendments to the Agreements set forth
herein, are effective as of June 19, 2017.  Except as specifically amended by
this Amendment, the Independent Contractor Agreement shall remain in full force
and effect and is hereby ratified and confirmed in all respects.
 
7.          This Amendment shall be governed by and construed and interpreted in
accordance with the laws of the State of Florida, exclusive of any choice of law
rules.
 
8.          This Amendment may be executed in any number of counterparts, each
of which shall be deemed an original, but all such counterparts shall together
constitute one and the same instrument.  The parties agree that this Agreement
may be signed either (a) by using electronic signatures facilitated by a U.S.
E-SIGN Act-compliant (i.e., the Electronic Signatures in Global and National
Commerce Act - ESIGN, Pub.L. 106-229, 114 Stat. 464, enacted June 30, 2000, 15
U.S.C. ch.96) electronic signature provider (“e-signatures”), in which case the
e-signature shall have the same effect as original signatures, and the party
using an e-signature will be subject to the provisions of the U.S. E-SIGN Act,
or (b) by delivering a PDF copy of an executed counterpart to the other party or
its counsel by email, in which case the PDF copy shall have the same effect as
an original signature.
 
magicJack Vocaltec Ltd 
               
By:
/s/ Don Bell
 
/s/ Gerald T. Vento
 
Name:
Don Bell
 
Gerald T. Vento
 
Title:
Chief Executive Officer
     

 
2

--------------------------------------------------------------------------------